Citation Nr: 0927739	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on 
November 16, 2007 at Erie County Medical Center. 


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.

2.  The Veteran underwent private medical treatment November 
16, 2007, at Erie County Medical Center.

3.  The episode of medical care on November 16, 2007 was not 
emergency treatment, but rather was scheduled pre-operative 
testing.

4.  VA is not shown to have authorized the Erie County 
Medical Center to provide the outpatient medical treatment 
performed on November 16, 2007.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred November 16, 2007 at Erie County Medical 
Center, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 17.54, 17.120, 
17.1000-1008 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code. See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 
132, 138 (2002). In the circumstances of this case, there is 
no further duty to notify or to assist.


The Merits of the Claim


The Veteran seeks reimbursement for pre-operative testing 
conducted by Erie County Medical Center in November 2007.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
Veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the Veteran can be safely 
transferred to a Department facility." 38 U.S.C. § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54. See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 
31, 1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care."). In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission. 38 C.F.R. § 
17.54.

In the present case, the Veteran asserts that he was referred 
by a VA physician to the Erie County Medical Center for pre-
operative testing that included an office visit, 
electrocardiogram (EKG), and an x-ray.

The record indicates that the Veteran did not request 
authorization for the November 2007 pre-operative testing, 
and the evidence shows that the pre-operative testing was not 
authorized in advance. In addition, there is no evidence that 
the pre-operative testing was performed in an emergency, nor 
has the Veteran claimed such; the Veteran indicated in a 
statement dated March 2008 that he desired to correct a 
situation involving a 2006 catheter placement.  The Veteran 
indicated it was deemed no further action was warranted in 
his case.  This evidence indicates that the matter was not 
urgent in nature and that it was scheduled in advance.  

There is no evidence that the Veteran obtained proper 
authorization for the medical treatment provided by Erie 
County Medical Center. According to the Canandaigua, New York 
VAMC Fee Basis Office, no request for outpatient care was 
received or approved. Without prior authorization, payment is 
not warranted under 38 U.S.C.A. § 1703 for expenses incurred 
in conjunction with treatment provided by Erie County Medical 
Center on November 16, 2007.

Alternatively, payment or reimbursement for unauthorized 
medical expenses may be made pursuant to 38 U.S.C.A. § 1728 
(West 2002) or The Veterans Millennium Health Care and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); however, the 
Veteran does not the meet criteria under these statutes in 
part because he has no service-connected disabilities and the 
medical services he received were not rendered on a medical 
emergency basis.

As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Reimbursement by the Department of Veterans Affairs (VA) for 
the cost of non-VA medical treatment on November 16, 2007 at 
Erie County Medical Center, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


